EXHIBIT 10.1
 
PURCHASE OF AQUISITION AGREEMENT


THIS AGREEMENT dated and made effective as of the 30th  day of  March , 2012.


BETWEEN:


GLOBAL ENVIRONMENTAL INVESTMENTS LIMITED, of Belize City, Belize
(“GEIL”)


OF THE FIRST PART


AND:


GREENWOOD GOLD RESOURCES INC., a Nevada Corporation,
 (“GGRI”)


OF THE SECOND PART


WHEREAS GEIL is a party to that certain acquisition agreement dated March 16,
2012 (the “Acquisition Agreement”) with Fundacion Nelson Velasco Aguirre
(“NVA”);


AND WHEREAS NVA is the legal owner of real estate property located in Ecuador,
pursuant to which NVA has the right, and beneficial interest to the real
property located in Ecuador, known as the Hacienda Juval, consisting of
approximately 105,000 hectares (hereinafter, the “Property”);


AND WHEREAS in accordance with the terms and provisions of the Acquisition
Agreement, NVA has transferred control of the Property to GEIL pursuant to the
laws of Ecuador, namely the Acquisition Agreement dated March 16, 2012;


AND WHEREAS, NVA wishes to maintain legal ownership of the Property on the terms
and conditions hereinafter set forth, but shall agree to permit control over the
Property to pass to GEIL through the Voting Trustee, pursuant to that certain
voting trust agreement dated March 16, 2012 between NVA, GEIL and Amanda Miller
as voting trustee (the “Voting Trust Agreement”);
 
AND WHEREAS that certain acquisition agreement dated February 6, 2012 (the “ORE
Acquisition Agreement”), previously entered into by and between Oceanview Real
Estate Company, a private company organized under the law of Canada (“ORE”) and
GGRI has been rescinded;


AND WHEREAS GGRI wishes to purchase and GEIL wishes to sell all of its rights to
the Property held by GEIL pursuant to the Acquisition Agreement to GGRI on the
terms and conditions hereinafter set forth;
 
 
Page 1 of 14

--------------------------------------------------------------------------------

 


NOW THEREFORE, in consideration of the covenants, agreements, representations,
warranties and payments hereinafter set forth, the parties do hereby agree, as
follows:


1.    SALE AND TRANSFER OF RIGHTS ASSOCIATED THE PROPERTY


1.1 SALE OF PROPERTY. Subject to the terms and conditions of this Agreement and
in reliance upon the representations, warranties, covenants and agreements
contained herein, at the closing of the transactions contemplated hereby, GEIL
hereby sells, conveys, assigns and transfers 100% of GEIL’s interest in and to
the Voting Trust Agreement and the Acquisition Agreement and any and all claims,
rights in respect of the Property, to GGRI.  This shall include:


(a)  100% of GEIL’s rights, title and interests in and to the timber, minerals,
substances and the rights to receive from the Property all benefits thereto, and
associated with those rights associated for the use intended by the Purchaser,
namely for the development of the Property as a carbon development project for
the purpose of generating carbon credits that may be traded on a public
market.  This includes, for greater certainty and any and all other minerals in
and under and that may be produced from the Property including, without
limitation, interests in oil, gas and/or mineral leases covering any part of the
lands, overriding royalty interests, fee mineral interests, carbon credits, and
other interests in oil, gas and other minerals in any part of the lands,


(b)  100% of the right, title and interests of GEIL in all presently existing
and valid oil, gas and/or mineral unitization, pooling and/or communization
agreements, declarations, and/or orders and the properties covered or included
in the units (including, without limitation, units formed under orders, rules,
regulations or other official acts of any federal, state or other authority
having jurisdiction, voluntary unitization agreements, designations, and/or
declarations, and any working interest units created under operating agreements
or otherwise), which relate to the Property;


(c)  100% of the right, title and interests of GEIL in all presently existing
and valid agreements, including sales and sales related contracts, operating
agreements and other agreements and contracts which relate to NVA, the Property
or which relate to the exploration, development, operation or maintenance of the
Property or the treatment, storage, transaction or marketing of production from
or allocated to the Property; and



(d)  100% of the right, title and interests of GEIL in and to all materials,
supplies, machinery, equipment, improvements, and other personal property and
fixtures relating to the Property, and all wells, wellhead equipment, pumping
units, flow lines, tanks, buildings, injection facilities, salt water disposal
facilities, compression facilities, gathering systems and other equipment, all
easements, rights-of-way, surface leases and other surface rights, all permits
and licenses and all other appurtenances, used or held for use in connection
with or related to the exploration, development, operation or maintenance of any
of the Property.
 
1.2 CONSIDERATION.  The consideration for the above assignment sale and transfer
from GEIL to GGRI shall be shares as follows:


1.2.1  The share consideration to be issued to GEIL and/or its designee shall be
75,000,000 shares to be issued of the restricted common stock of GGRI out of
100,424,500 shares issued. This issuance represents approximately 75% control to
GEIL.   
 
 
Page 2 of 14

--------------------------------------------------------------------------------

 


2.  REPRESENTATIONS AND WARRANTIES


2.1 REPRESENTATIONS AND WARRANTIES OF GEIL


GEIL represents and warrants as follows:


a)  CORPORATE ORGANIZATION AND GOOD STANDING.  GEIL is duly organized, validly
existing, and in good standing under the laws of the country of Belize and is
qualified to do business as a foreign corporation in each jurisdiction, if any,
in which its property or business requires such qualification.


b)  CORPORATE AUTHORITY.  GEIL has all requisite corporate power and authority
to own, operate and lease its properties, to carry on its business as it is now
being conducted and to execute, deliver, perform and conclude the transactions
contemplated by this Agreement and all other agreements and instruments related
to this Agreement.


c)  AUTHORIZATION.  Execution of this Agreement has been duly authorized and
approved by GEIL.


d)  OBLIGATIONS RELATING TO THE PROPERTY.  Neither GEIL, nor NCV, has any
contract or other obligation other than the Acquisition Agreement and the Voting
Trust Agreement each dated March 16, 2012, which agreements shall be transferred
to GGRI, in regard to any rights, interests, licensing or any other agreements
relating to the Property.  There are no outstanding options, rights, or other
commitments or agreements of any character relating to the Property.
 
e)  VALUATION REPORT.  GEIL shall provide to GGRI the valuation report dated
February 2, 2012 from NCV, which contains a certificate issued by the Minister
of Agriculture of Ecuador attesting to the total surface of the Property (the
“Valuation Report”).
 
f)  TITLE. GEIL has, due to the rights granted by assignment, marketable title
to the rights associated with the Property. For purposes of this Agreement,
“marketable title” means such title as will enable GGRI, as GEIL’s successor in
100% interest, to receive all benefits associated with the carbon development
project for the purpose of generating carbon credits that may be traded on a
public market associated with the Property, without reduction, suspension or
termination throughout the productive life, except for any reduction, suspension
or termination: (a) caused by GGRI; (b) caused by others without authority from
GGRI or with or without from orders of the appropriate regulatory agency having
jurisdiction over the Property that concern matters affecting the Property; and
(c) caused by any contract containing a sliding-scale royalty clause or other
similar clause with respect to a production burden associated with the Property;
Marketable Title shall also mean title as will obligate GGRI, as GEIL’s
successor in 100% interest of the title, to bear no greater working interest
than the working interest for each of the assets on the Property or as being
associated with the Property without increase, except for any increase: (a)
caused by GGRI; (b) that also results in the net revenue interest associated
with the well being proportionately increased; (c) caused by contribution
requirements provided for in any valid and existing operating agreement; or (d)
caused by orders of the appropriate regulatory agency having jurisdiction over
the Property and that concern resource development affecting the Property.
 
 
Page 3 of 14

--------------------------------------------------------------------------------

 


GEIL has, through NVA and the Voting Trustee good and defensible title subject
to permitted encumbrances to the Property. Permitted Encumbrances shall mean:
(a) liens for taxes not yet delinquent; (b) lessor’s royalties, overriding
royalties, reversionary interests and similar burdens that do not operate to
reduce the net revenue interest of GEIL in the Property; (c) the consents and
rights described herein  insofar as such contracts and agreements do not operate
to increase the working interest of GEIL or decrease the net revenue interest of
GEIL.
 
g)  LITIGATION.  To the knowledge of GEIL, there are no pending, threatened, or
existing litigation, bankruptcy, criminal, civil, or regulatory proceeding or
investigation, threatened or contemplated against GEIL which, if decided
adversely to GEIL, would impose any rights or interest or judgment against the
Property.


h)  COMPLIANCE WITH APPLICABLE LAW AND REGULATORY MATTERS. GEIL has complied
with all applicable laws and regulations, and are not in violation of, and have
not received any written notices of violation with respect to, any laws and
regulations in connection with the conduct of their respective businesses or the
ownership or operation of their respective businesses, assets and properties, in
regard to the Property.
 
i)  MATERIAL CONTRACTS.  There are no material contracts of GEIL currently in
existence in relation to the Property except as disclosed herein.
 
j)  INTERESTS OF OFFICERS AND DIRECTORS.  Except as disclosed herein, none of
the officers or directors of GEIL has any interest in the material contracts or
in respect of the Property.
 
k)  BROKER’S FEES.  GEIL has not employed any broker or finder or incurred any
liability for any broker’s fees, commissions or finder’s fees in connection with
the transactions contemplated by this Agreement.
 
l)  CERTAIN BUSINESS PRACTICES.  No director, officer, agent or employee of GEIL
or NVA has (i) used any funds for unlawful contributions, gifts, entertainment
or other unlawful expenses relating to political activity on behalf of, or
purportedly on behalf of, or for the business of GEIL or NVA, or (ii) made any
unlawful payments to officials or employees of governmental entities or to
directors, officers or employees of foreign or domestic business enterprises.
 
 
Page 4 of 14

--------------------------------------------------------------------------------

 
 
2.2  REPRESENTATIONS AND WARRANTIES OF GGRI. GGRI represents and warrants:


a)  CORPORATE ORGANIZATION AND GOOD STANDING.  GGRI is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada, and is qualified to do business as a foreign corporation in each
jurisdiction, if any, in which its property or business requires such
qualification.
 
b)  CORPORATE AUTHORITY.  GGRI has all requisite corporate power and authority
to execute, deliver, perform and conclude the transactions contemplated by this
Agreement and all other agreements and instruments related to this Agreement.
 
c)  NO VIOLATION.  Consummation of the acquisition contemplated herein will not
constitute or result in a breach or default under any provision of any charter,
bylaw, indenture, mortgage, lease, or agreement, or any order, judgment, decree,
law, or regulation by which GGRI is bound.
 
d)  REPORTING STATUS. GGRI is a fully reporting public company under Section
15(d) of the Securities and Exchange Act of 1934, and is current on its filing
obligations under Section 15.  GGRI has filed all required periodic reports with
the Securities & Exchange Commission (the "Commission") on Forms 10-Q and 10-K
through the fiscal year ended December 31, 2010 and for the nine months ended
September 30, 2011, and all required Form 8-K reports, all such reports are true
and correct in all material respects and contain no misrepresentation of a
material fact or omission of a material fact.  The common shares of GGRI are
quoted on the OTC Markets OTCbb and OTCQB under the symbol "GGRID".  GGRI has
not received and there are no outstanding Commission Staff comment letters, stop
orders or other regulatory actions, and no letters, comments, investigations or
other actions pending or threatened by the Commission or by the Financial
Industry Regulatory Authority (FINRA) against or relating to GGRI and there are
no outstanding fees, fines or other amounts due to FINRA, the SEC, PCAOB or any
other regulatory agency..
 
e)   CAPITALIZATION.
 
(i) On the date of this Agreement, 400,000,000 shares of $0.0001 par value
common stock are authorized and  424,500 shares of common stock of GGRI are
issued and outstanding, all of the shares of common stock issued are duly
authorized, validly issued, fully paid and non-assessable and none were issued
in violation of any preemptive rights.  On the date of this Agreement: (i) no
shares of GGRI are reserved for issuance upon the exercise of outstanding
options, warrants or other rights to purchase shares; and (ii) no shares of GGRI
are held in the treasury of GGRI.  However, after Closing and not later than 90
days from February 15, 2012, GGRI shall cause the debt in the approximate amount
of $60,000 due and owing to that certain creditor (the “Creditor”), as reflected
on the financial statements of GGRI as of September 30, 2011 (the “$60,000
Debt”) to be settled by issuance to the Creditor and/or his designee an
aggregate of 25,000,000 shares of common stock (see paragraph 3.2 (c) ). Except
as set forth above, as of the date hereof, no shares or other voting securities
of GGRI are issued, reserved for issuance or outstanding. There are no bonds,
debentures, notes or other indebtedness or securities of GGRI that have the
right to vote (or that are convertible into, or exchangeable for, securities
having the right to vote) on any matters on which stockholders of GGRI may
vote.  All shares of GGRI subject to issuance as described above shall, upon
issuance on the terms and conditions specified in the instruments pursuant to
which they are issuable, be duly authorized, validly issued, fully paid,
non-assessable and free of preemptive rights.
 
(ii) GGRI has no contract or other obligation to repurchase, redeem or otherwise
acquire any shares of GGRI stock, or make any investment (in the form of a loan,
capital contribution or otherwise) in any other person.  Apart from the Mainland
Consultant Agreement (discussed at 3.2(e) herein),  there are no outstanding
subscriptions, options, warrants, puts, calls, rights, exchangeable or
convertible securities or other commitments or agreements of any character
relating to the issued or unissued shares or other securities of GGRI.  None of
the outstanding equity securities or other securities of GGRI were issued in
violation of the Securities Act of 1933 or any other legal requirement.
 
 
Page 5 of 14

--------------------------------------------------------------------------------

 
 
f)   AUTHORITY; NO VIOLATION.



 
(i) GGRI has full corporate power and authority to execute and deliver this
Agreement and to comply with the terms hereof and consummate the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by GGRI.  Assuming due authorization, execution and delivery by the
other Parties, this Agreement constitutes the valid and binding obligation of
GGRI, enforceable against GGRI in accordance with its terms, except as such
enforcement may be limited by (i) the effect of bankruptcy, insolvency,
reorganization, receivership, conservatorship, arrangement, moratorium or other
similar laws affecting or relating to the rights of creditors generally, or (ii)
the rules governing the availability of specific performance, injunctive relief
or other equitable remedies and general principles of equity, regardless of
whether considered in a proceeding in equity or at law, or (iii) the specific
terms and conditions of this Agreement.
 
(ii) Neither the execution and delivery of this Agreement by GGRI nor the
consummation by GGRI of the transactions contemplated hereby, nor compliance by
GGRI with any of the terms or provisions hereof, will (A) violate any provision
of the Certificate of Incorporation or Constitution or the certificates of
registration or constitution, or other charter or organizational documents, of
GGRI; or (B) violate any statute, code, ordinance, rule, regulation, judgment,
order, writ, decree or injunction applicable to GGRI or any of its properties or
assets, the violation of which would have a material adverse effect; or (C)
violate, conflict with, result in a breach of any provision of or the loss of
any material benefit under, constitute a default (or an event which, with notice
or lapse of time, or both, would constitute a default) under, result in the
termination of any or all rights or benefits or a right of termination or
cancellation under, accelerate the performance required by or rights or
obligations under, increase any rate of interest payable or result in the
creation of any lien upon any of the respective properties or assets of GGRI
under, any authorization or of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement, contract,
or other instrument or obligation to which is a party, or by which its
properties, assets or business activities may be bound or affected.
 
g)  FINANCIAL STATEMENTS.



 
(i) GGRI acknowledges that all financial statements filed with the SEC are
available to GEIL to view prior to the Closing Date, and GGRI confirms such
financial statements are true and complete copies of the unaudited and audited
financial statements of GGRI as filed with the SEC as at the Closing Date. (the
“GGRI Financial Statements”).
 
(ii) GGRI Financial Statements were prepared in accordance with GAAP or the
equivalent applied on a basis consistent throughout the periods indicated
(except as otherwise stated in such financial statements, including the related
notes, and except that, in the case of unaudited statements for the subsequent
quarterly periods referenced above, such unaudited statements fairly present in
all material respects the consolidated financial condition and the results of
operations of GGRI as at the respective dates thereof and for the periods
indicated therein (subject, in the case of unaudited statements, to year-end
audit adjustments).
 
h)  ABSENCE OF CERTAIN CHANGES OR EVENTS.  Since the end of its most recent
fiscal year and to the date of this Agreement, (i) GGRI has, in all material
respects, conducted its business in the ordinary course consistent with past
practice; (ii) there has not occurred any change, event or condition that is or
would reasonably be expected to result in a material adverse effect; and
(iii)  GGRI has not taken and will not take any of the actions that GGRI has
agreed not to take from the date hereof through the Closing.
 
i)  UNDISCLOSED LIABILITIES.  GGRI has no material obligations or liabilities of
any nature (whether accrued, matured or unmatured, fixed or contingent or
otherwise) other than (i) those set forth or adequately provided for in the
balance sheet (and the related notes thereto) of GGRI as of the end of the most
recent fiscal year  included in the GGRI Financial Statements, (ii) those
incurred in the ordinary course of business consistent with past practice since
the end of the most recent fiscal year  and (iii) those incurred in connection
with the execution of this Agreement.
 
 
Page 6 of 14

--------------------------------------------------------------------------------

 
 
j)   LEGAL PROCEEDINGS.  GGRI is not a party to any, and there is no pending or,
to the knowledge of GGRI, threatened, legal, administrative, arbitral or other
proceeding, claim, action or governmental or regulatory investigation of any
nature against GGRI, or any of its officers or directors which, if decided
adversely to GGR, would, individually or in the aggregate, be material to
GGRI.  There is no injunction, order, judgment or decree imposed upon GGRI, or
any of its officers or directors, or the assets of GGRI.
 
k)  TAXES AND TAX RETURNS.  GGRI shall file or caused to be filed all  federal,
state, foreign and local tax returns required to be filed with any tax
authority; (ii) all such tax returns shall be true, accurate, and complete in
all material respects; (iii) GGRI shall pay or caused to be paid all taxes that
are due and payable by any of such companies, other than taxes which are being
contested in good faith and are adequately reserved against or provided for (in
accordance with  GAAP) in the GGRI Financial Statements, and (iv) GGRI
shall  not have any material liability for taxes for any current or prior tax
periods in excess of the amount reserved or provided for in the GGRI Financial
Statements (but excluding, for this Clause (iv) only, any liability reflected
thereon for deferred taxes to reflect timing differences between tax and
financial accounting methods).
 
No national, state, local or foreign audits, examinations, investigations, or
other formal proceedings are pending or, to GGRI’s knowledge, threatened with
regard to any taxes or tax returns of GGRI.  No issue has arisen in any
examination of the GGRI by any tax authority that if raised with respect to any
other period not so examined would result in a material deficiency for any other
period not so examined, if upheld.  Any adjustment of income taxes of GGRI made
in any examination that is required to be reported to the appropriate national,
state, local or foreign tax authorities has been so reported.
 
There are no disputes pending with respect to, or claims or assessments asserted
in writing for, any material amount of taxes upon GGRI, nor has GGRI given or
been requested in writing to give any currently effective waiver extending the
statutory period of limitation applicable to any tax return for any period.
 
l)   COMPLIANCE WITH APPLICABLE LAW AND REGULATORY MATTERS.
 
(i)   GGRI has complied with all applicable laws and regulations, and are not in
violation of, and have not received any written notices of violation with
respect to, any laws and regulations in connection with the conduct of their
respective businesses or the ownership or operation of their respective
businesses, assets and properties, except for such noncompliance and violations
as would not, individually or in the aggregate, be material.
 
(ii)   GGRI has all licenses, permits, certificates, franchises and other
authorizations (collectively, the “Authorizations”) necessary for the ownership
or use of its assets and properties and the conduct of its business, as
currently conducted, and have complied with, and are not in violation of, any
Authorization, except where such noncompliance or violation would not,
individually or in the aggregate, be material.  Except as would not be material
to GGRI, all such Authorizations are in full force and effect and there are no
proceedings pending, or, to the knowledge of GGRI, threatened, that seek the
revocation, cancellation, suspension or adverse modification thereof.


m)  GOVERNMENT ORDERS. There are no governmental orders applicable to GGRI which
have had a Material Adverse Effect on GGRI.
 
n)  MATERIAL CONTRACTS.  There are no material contracts of GGRI currently in
existence, save for those disclosed in the financial statements of GGRI.
 
 
Page 7 of 14

--------------------------------------------------------------------------------

 
 
o)  ASSETS.  GGRI owns, leases or has the right to use all the properties and
assets necessary or currently used for the conduct of its businesses free and
clear of all liens of any kind or character.  All items of equipment and other
tangible assets owned by or leased to GGRI and which are material to the
operations and business of GGRI are in good condition and repair (ordinary wear
and tear excepted).  In the case of leased equipment and other tangible assets,
GGRI holds valid leasehold interests in such leased equipment and other tangible
assets, free and clear of all liens of any kind or character.
 
p)  ENVIRONMENTAL LIABILITY.  GGRI is in compliance with all applicable
environmental laws.  To the knowledge of GGRI, there are no liabilities of GGRI
of any kind, whether accrued, contingent, absolute, determined, determinable or
otherwise arising under or relating to any environmental law and, to the
knowledge of GGRI, there are no facts, conditions, situations or set of
circumstances that could reasonably be expected to result in or be the basis for
any such liability.
 
q)  INSURANCE.  GGRI has no insurance coverage with respect to its business.
 
r)  BROKER’S FEES.  GGRI has not employed any broker or finder or incurred any
liability for any broker’s fees, commissions or finder’s fees in connection with
the transactions contemplated by this Agreement.
 
s)  CERTAIN BUSINESS PRACTICES.  No director, officer, agent or employee of GGRI
has: (i) used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity on behalf of, or
purportedly on behalf of, or for the business of GGRI, or (ii) made any unlawful
payments to officials or employees of governmental entities or to directors,
officers or employees of foreign or domestic business enterprises.
 
3.  CONDITIONS PRECEDENT AND SUBSEQUENT


3.1  Conditions to Each Party’s Obligations. The respective obligations of each
Party hereunder shall be subject to the satisfaction prior to or at the Closing
of the following conditions:


a)  No Restraints. No statute, rule, regulation, order, decree, or injunction
shall have been enacted, entered, promulgated, or enforced by any court or
governmental entity of competent jurisdiction which enjoins or prohibits the
consummation of this Agreement and shall be in effect.


b)  Legal Action. There shall not be pending or threatened in writing any
action, proceeding, or other application before any court or governmental entity
challenging or seeking to restrain or prohibit the consummation of the
transactions contemplated by this Agreement, or seeking to obtain any material
damages.


3.2  Conditions to GEIL’s Obligations. The obligations of GEIL shall be subject
to satisfaction of the following conditions unless waived by GEIL:


a)  Representatives and Warranties of GGRI. The representations and warranties
of GGRI set forth in this Agreement shall be true and correct as of the date of
this Agreement and as of the Closing as though made on and as of the Closing,
except: (i) as otherwise contemplated by this Agreement; or (ii) in respects
that do not have a Material Adverse Effect on the Parties or on the benefits of
the transactions provided for in this Agreement. “Material Adverse Effect” for
purposes of this Agreement shall mean any change or effect that, individually or
when taken together with all other such changes or effects which have occurred
prior to the date of determination of the occurrence of the Material Adverse
Effect, is or is reasonably likely to be materially adverse to the business,
assets, financial condition, or results of operation of the entity.
 
 
Page 8 of 14

--------------------------------------------------------------------------------

 


b)  Performance of Obligations of GGRI. GGRI shall have performed all agreements
and covenants required to be performed by it under this Agreement prior to the
Closing, except for breaches that do not have a Material Adverse Effect on the
Parties or on the benefits of the transactions provided for in this Agreement.

c)  Debt Settlement.  (i) After Closing, GGRI shall cause the debt in the
approximate amount of $60,000 due and owing to that certain creditor (the
“Creditor”), as reflected on the financial statements of GGRI as of September
30, 2011 (the “$60,000 Debt”) to be settled by issuance to the Creditor and/or
his designee an aggregate of 25,000,000 shares of common stock. (ii) Pursuant to
the ORE Acquisition Agreement, GGRI agreed within ninety days after closing of
that transaction, to cause the debt in the approximate amount of $152,000 due
and owing to Branislav Jovanovic (“Jovanovic”), as reflected on the financial
statements of GGRI as of September 30, 2011 (the “Jovanovic Debt”) to be settled
by payment to Jovanovic.  Despite the rescission of the ORE Acquisition
Agreement, the obligations of GGRI in respect of the payments of the Jovanovic
Debt set out in the ORE Acquistion Agreement shall be satisfied by virtue of
this agreement.


d)  Anti-Dilution. Prior to Closing and the twelve month period following the
date of Closing (the “Anti-Dilution Period”), GGRI has agreed not to increase
the number of its outstanding shares of common stock, or change in any way the
rights and privileges of such shares, by means of the payment of a stock
dividend or the making of any other distribution on such shares payable in its
common stock unless it shall receive the prior written approval of the Creditor
(see above paragraph). In the event that the Creditor provides its written
consent to GGRI to increase its outstanding shares of common stock during the
Anti-Dilution Period pursuant to subsequent issuances of its shares of common
stock, GGRI shall also issue to the Creditor and/or his designee that number of
shares of common stock so that the Creditor maintains its percentage equity
interest held during the Anti-Dilution Period.


e)  Mainland Consultant Agreement.  Upon Closing, GGRI shall cause a three year
consultant agreement (the “Mainland Consultant Agreement”) between GGRI and
Mainland Investment Ltd. (“Mainland”) to be executed and effected. The Mainland
Consultant Agreement shall provide that Mainland will provide to GGRI financial,
advisory, marketing and investor relation services and GGRI shall pay to
Mainland an annual compensation of $1,000,000 and grant 1,000,000 stock options
exercisable at $1.00 per share.


3.3  Conditions to GGRI’s Obligations. The obligations of GGRI shall be subject
to the satisfaction to the following conditions unless waived by GGRI:


a)  Representatives and Warranties of GEIL. The representations and warranties
of GEIL set forth in this Agreement shall be true and correct as of the date of
this Agreement and as of the Closing as though made on and as of the Closing,
except: (i) as otherwise contemplated by this Agreement, or (ii) in respects
that do not have a Material Adverse Effect on the Parties or on the benefits of
the transactions provided for in this Agreement.


b)  Performance of GEIL. GEIL shall have performed all agreements and covenants
required to be performed by them under this Agreement prior to Closing, except
for breaches that do not have a Material Adverse Effect on the Parties or on the
benefits of the transactions provided for in this Agreement.

 
 
Page 9 of 14

--------------------------------------------------------------------------------

 


4. CLOSING AND DELIVERY OF DOCUMENTS


4.1  Time and Place. The Closing of the transaction contemplated by this
Agreement shall take place at the offices of GGRI, unless otherwise agreed by
the Parties, immediately upon the full execution of this Agreement, and the
satisfaction of all conditions, specifically the delivery of all required
documents, or at such other time and place as the Parties mutually agree.  All
proceedings to be taken and all documents to be executed at the Closing shall be
deemed to have been taken, delivered and executed simultaneously, and no
proceeding shall be deemed taken nor documents deemed executed or delivered
until all have been taken, delivered and executed.  The date of Closing may be
accelerated or extended by agreement of the parties.
 
       Any copy, facsimile telecommunication or other reliable reproduction of
the writing or transmission required by this Agreement or any signature required
thereon may be used in lieu of an original writing or transmission or signature
for any and all purposes for which the original could be used, provided that
such copy, facsimile telecommunication or other reproduction shall be a complete
reproduction of the entire original writing or transmission or original
signature.


4.2  Deliveries by GEIL. At Closing, GEIL shall make the following deliveries to
GGRI:
 
     a)  Certified resolutions of the Board of Directors of GEIL authorizing
 
i. the execution and performance of this Agreement;
 
ii. the delivery of  the Voting Trust Agreement and confirmation that the Board
of Directors of GGRI shall be entitled following the Closing to direct the
Voting Trustee in respect of the matters referred to in the said agreement.  The
Voting Trust Agreement is attached to this Agreement as Schedule A;


b)  Such documents as may be required to transfer the Property to GGRI and any
related contracts or agreements in regard to the Property.


4.3  Deliveries by GGRI. At Closing, GGRI shall make the following deliveries to
GEIL:
 
a)  Stock certificates representing the GGRI common shares issued in the name of
GEIL and/or its designee, to be delivered, within one week of this agreement, to
GEIL; and
 
b)  Certified resolutions of the Board of Directors of GGRI authorizing the
execution and performance of this Agreement and issuance of the 75,000,000
shares of common stock.

5.  TERMINATION


Upon Closing, GGRI shall cause the transfer agent to issue stock certificate(s)
to GEIL evidencing the 75,000,000 shares of newly issued restricted common
stock.
 
 
Page 10 of 14

--------------------------------------------------------------------------------

 


6.  INDEMNIFICATION AND ARBITRATION


6.1.  Indemnification. GEIL, on the one hand, and GGRI, on the other hand, (each
party, “Indemnifying Party”) shall agree to indemnify, and hold harmless the
other party (“Indemnified Party”) from any and all claims, demands, liabilities,
damages, losses, costs and expenses that the other party shall incur or suffer,
including attorneys fees and costs, that arise, result from or relate to any
breach of, or failure by Indemnifying Party to perform any of their respective
representations, warranties, covenants, or agreements in this Agreement or in
any exhibit, addendum, or any other instrument furnished by the Indemnifying
Party under this Agreement.


6.2  Arbitration and Governing Law. The parties hereby agree that any and all
claims (except only for requests for injunctive or other equitable relief)
whether existing now, in the past or in the future as to which the parties or
any affiliates may be adverse parties, and whether arising out of this Agreement
or from any other cause, will be resolved by arbitration before the American
Arbitration Association within the State of Nevada.


a)  The parties hereby irrevocably consent to the jurisdiction of the American
Arbitration Association and the situs of the arbitration (and any requests for
injunctive or other equitable relief) within the State of Nevada.  Any award in
arbitration may be entered in any domestic or foreign court having jurisdiction
over the enforcement of such awards.


b)  The law applicable to the arbitration and this Agreement shall be that of
the State of Nevada, determined without regard to its provisions which would
otherwise apply to a question of conflict of laws.


c)  The arbitrator may, in its discretion, allow the parties to make reasonable
disclosure and discovery in regard to any matters which are the subject of the
arbitration and to compel compliance with such disclosure and discovery
order.  The arbitrator may order the parties to comply with all or any of the
disclosure and discovery provisions of the Federal Rules of Civil Procedure, as
they then exist, as may be modified by the arbitrator consistent with the desire
to simplify the conduct and minimize the expense of the arbitration.



d)   Regardless of any practices of arbitration to the contrary, the arbitrator
will apply the rules of contract and other law of the jurisdiction whose law
applies to the arbitration so that the decision of the arbitrator will be, as
much as possible, the same as if the dispute had been determined by a court of
competent jurisdiction.


e)   Any award or decision by the American Arbitration Association shall be
final, binding and non-appealable except as to errors of law or the failure of
the arbitrator to adhere to the arbitration provisions contained in this
agreement.  Each party to the arbitration shall pay its own costs and counsel
fees except as specifically provided otherwise in this agreement.


f)   In any adverse action, the parties shall restrict themselves to claims for
compensatory damages and/or securities issued or to be issued and no claims
shall be made by any party or affiliate for lost profits, punitive or multiple
damages.


g)  The parties covenant that under no conditions will any party or any
affiliate file any action against the other (except only requests for injunctive
or other equitable relief) in any forum other than before the American
Arbitration Association, and the parties agree that any such action, if filed,
shall be dismissed upon application and shall be referred for arbitration
hereunder with costs and attorney's fees to the prevailing party.
 
 
Page 11 of 14

--------------------------------------------------------------------------------

 


h)  It is the intention of the parties and their affiliates that all disputes of
any nature between them, whenever arising, whether in regard to this agreement
or any other matter, from whatever cause, based on whatever law, rule or
regulation, whether statutory or common law, and however characterized, be
decided by arbitration as provided herein and that no party or affiliate be
required to litigate in any other forum any disputes or other matters except for
requests for injunctive or equitable relief. This agreement shall be interpreted
in conformance with this stated intent of the parties and their affiliates.


The provisions for arbitration contained herein shall survive the termination of
this agreement for any reason.


7.  GENERAL PROVISIONS.


7.1  FURTHER ASSURANCES.  From time to time, each party will execute such
additional instruments and take such actions as may be reasonably required to
carry out the intent and purposes of this Agreement.


7.2  WAIVER.  Any failure on the part of either party hereto to comply with any
of its obligations, agreements, or conditions hereunder may be waived in writing
by the party to whom such compliance is owed.



7.3  BROKERS.  Each party agrees to indemnify and hold harmless the other party
against any fee, loss, or expense arising out of claims by brokers or finders
employed or alleged to have been employed by the indemnifying party.


7.4  NOTICES.  All notices and other communications hereunder shall be in
writing and shall be given by personal delivery, overnight delivery, mailed by
registered or certified mail, postage prepaid, with return receipt requested, as
follows:


If to GEIL to:


Cor 12, Bayman Avenue and Calle Al Mar
Belize City, Belize
 
 
Page 12 of 14

--------------------------------------------------------------------------------

 
 
If to GGRI to:


Mr. Charles Miller, President
4960 S. Gilbert Road Suite 1-111
Chandler AZ,
85249


With a copy to:
Norman D. Anderson Esq.,
c/o Shea Nerland Calnan LLP
2800, 715- 5th Avenue SW
Calgary Alberta CANADA
T2N 2L7


The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid. If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient. If notice is given by mail, such notice shall be
deemed given upon receipt and delivery or refusal.


7.5  ASSIGNMENT.  This Agreement shall inure to the benefit of, and be binding
upon, the parties hereto and their successors and assigns; provided, however,
that any assignment by either party of its rights under this Agreement without
the written consent of the other party shall be void.


7.6  COUNTERPARTS.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Signatures sent by
facsimile transmission shall be deemed to be evidence of the original execution
thereof.


7.7  REVIEW OF AGREEMENT.  Each party acknowledges that it has had time to
review this agreement and, as desired, consult with counsel.  In the
interpretation of this Agreement, no adverse presumption shall be made against
any party on the basis that it has prepared, or participated in the preparation
of, this Agreement.
 
 
Page 13 of 14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.
 

 
GREENWOOD GOLD RESOURCES INC.
         
 
By:
/s/      Name: Charles Miller     TITLE:
President/CEO
 

 

 
GLOBAL ENVIRONMENTAL INVESTMENTS LIMITED
       
 
By:
/s/      Name: Mike McCarthy     Title: President  

 
 
Page 14 of 14

--------------------------------------------------------------------------------